Citation Nr: 1613043	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-14 558	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 through December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2011 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

While the Veteran also initiated an appeal of the RO's finding that he was incompetent to manage his own financial affairs, his appeal of this issue was extinguished by the RO's subsequent reversal of this decision, as reflected in the April 2012 rating decision deeming the Veteran competent.

The Veteran was scheduled to participate in his requested Board hearing; however, in March 2016, he withdrew his hearing request.  


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case in March 2016, the Veteran, through his authorized representative, withdrew this appeal, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


